Title: To Benjamin Franklin from William Temple Franklin, 24 December 1776
From: Franklin, William Temple
To: Franklin, Benjamin


Honored Sir,
Versailles Decr. 24th. 1776
Mr. Gerrad not being in town, I waited upon Count Vergennes, and delivered him the Letters, which he put in his Pocket, and desired I would call upon him for his answer, at 9 OClock tomorrow morning; so that I purpose staying here to night and have taken the Liberty of keeping the Carriage and Servants. Present my respects to Messrs. Deane and Lee and believe me Honored Sir Your dutiful Grandson
W. T. Franklin.

PS. I have wrote to Mr. Chaumon, that I purpose to keep the Carriage.

 
Addressed: To / Dr. Franklin / à L’Hotel Dentragues/ Rue Université / à / Paris.
Notations: dix huit Sols au porteur la presente rendüe a neuf heures du Soir ce jourd’huy 24. Decembre 1776.
W T. Franklin Versailles Decr 24. 1776
